SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

180
CAF 11-00267
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF XAVIER C.
--------------------------------------------
ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES,                       ORDER
PETITIONER-RESPONDENT;

LOUIS C., RESPONDENT-APPELLANT.


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT.

DEANA PREVITE, UTICA, FOR PETITIONER-RESPONDENT.

MONICA R. BARILE, ATTORNEY FOR THE CHILD, NEW HARTFORD, FOR XAVIER C.


     Appeal from an order of the Family Court, Oneida County (Randal
B. Caldwell, J.), entered January 21, 2011 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
terminated respondent’s parental rights with respect to the subject
child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2012                       Frances E. Cafarell
                                                   Clerk of the Court